         Case 1:19-cv-02795-GLR Document 11 Filed 08/24/20 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 PHILLIPI FELIX, individually and on
 behalf of all others similarly situated,

      Plaintiff,
                                                       Civil Action No.: GLR-19-2795
 v.

 RICHARD D. LONDON &
 ASSOCIATES, P.C., et al.,

      Defendants.

                               MEMORANDUM OPINION

        THIS MATTER is before the Court on Defendant Richard D. London & Associates,

P.C.’s (“London”) Motion to Dismiss, or, in the Alternative, Motion to Stay the Action and

Compel Arbitration (ECF No. 5). The Motion is ripe for disposition, and no hearing is

necessary. See Local Rule 105.6 (D.Md. 2018). For the reasons set forth below, the Court

will grant the Motion, which it construes as a Rule 12(b)(3) motion for improper venue.

                                  I.      BACKGROUND

        On or about April 22, 2016, Plaintiff Phillipi Felix executed a loan agreement (the

“Note”) with EnerBank for a principal amount of $20,000.00 at an interest rate of 2.99%.

(Def.’s Mot. Dismiss Stay Action Compel Arbitration [“Mot. Dismiss”] at 3, ECF No. 5-

1). The Note contains an arbitration clause, which states, in relevant part:

               ARBITRATION: All disputes, claims, or controversies arising
               from or relating to this Note or the relationships which result
               from this Note and/or any guaranty of this Note, or the validity
               of this arbitration clause or the entire Agreement, shall, at the
               election of either party, be resolved by binding arbitration . . .
               This arbitration agreement is made pursuant to a transaction in
           Case 1:19-cv-02795-GLR Document 11 Filed 08/24/20 Page 2 of 14



               interstate commerce, and shall be governed by the Federal
               Arbitration Act at 9 U.S.C. Section 1, et seq. . . . The parties
               agree and understand that they choose arbitration instead of
               litigation    to     resolve    disputes . . . THE     PARTIES
               VOLUNTARILY AND KNOWINGLY WAIVE ANY
               RIGHT TO A JURY TRIAL . . . The parties agree and
               understand that all disputes arising under case law, statutory
               law, and all other laws including, but not limited to, all
               contract, tort, and property disputes, will be subject to binding
               arbitration in accord with this Note.

(Mot. Dismiss Ex. 1 [“Note”] at 3, ECF No. 5-2) (emphasis in original). 1

       Felix defaulted on his obligation to repay EnerBank pursuant to the Note, and

EnerBank retained London, a Maryland-based debt collector, to collect the unpaid balance.

(Mot. Dismiss at 4; Compl. ¶¶ 9–10, ECF No. 1). On or about April 12, 2019, London sent

Felix an initial collection letter (the “Letter”) regarding the debt, informing Felix that

“[London] represent[ed] EnerBank USA in the matter of [his] indebtedness to [EnerBank]

in the amount of $18953.23, plus uncollected interest of $621.83 as of June 18, 2018, plus

interest at 2.99% per annum from June 18, 2018 and late charges of $150.00.” (Compl.

¶¶ 27–28; Compl. Ex. A [“Letter”], ECF No. 1-2).

       Felix alleges that the Letter (1) did not clearly state the amount of the debt because

it referenced a 2.99% interest rate without identifying the dollar amount of that interest; (2)

failed to identify whether the interest was derived solely from the principal balance or from

the balance plus past due interest; and (3) failed to explain whether the extra costs and fees

were already included in the $18,952.23. (Compl. ¶¶ 31–35).



       1
       Citations to the Note refer to the pagination assigned by the Court’s Case
Management and Electronic Case Files (“CM/ECF”) system.

                                              2
           Case 1:19-cv-02795-GLR Document 11 Filed 08/24/20 Page 3 of 14



       On September 23, 2019, Felix filed a class action Complaint against London,

seeking to represent all Maryland residents who received a collection letter from London,

either one year prior to the filing of this action or twenty-one days thereafter, that failed to

clearly state the balance due. 2 (Compl. ¶ 13). The Complaint alleges violation of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692e, et seq. (Count I) and

violation of FDCPA, 15 U.S.C. § 1692g, et seq. (Count II). (Id. ¶¶ 38–47). Felix seeks class

certification and damages. (Id. at 11). 3

       London filed a Motion to Dismiss on December 10, 2019. (ECF No. 5). On January

14, 2020, Felix filed an Opposition. (ECF No. 9). London filed a Reply on January 28,

2020. (ECF No. 10).

                                    II.     DISCUSSION

A.     Standard of Review

       London seeks dismissal of the Complaint, arguing that Felix is bound by the Note’s

arbitration clause pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq.

(2018). The FAA “requires courts to enforce covered arbitration agreements according to

their terms.” Lamps Plus, Inc. v. Varela, 139 S.Ct. 1407, 1412 (2019).

       The United States Supreme Court has observed that an arbitration clause is “a

specialized kind of forum-selection clause that posits not only the situs of suit but also the



       2 Felix has also named as Defendants John Does 1–25. However, Felix has not
identified or served additional defendants. Accordingly, John Does 1–25 will be dismissed
from suit.
       3 Citations to the Complaint refer to the pagination assigned by the Court’s Case

Management and Electronic Case Files (“CM/ECF”) system.

                                               3
        Case 1:19-cv-02795-GLR Document 11 Filed 08/24/20 Page 4 of 14



procedure to be used in resolving the dispute.” Scherk v. Alberto-Culver Co., 417 U.S. 506,

519 (1974). Similarly, in Sucampo Pharmaceuticals, Inc. v. Astellas Pharma, Inc., 471 F.3d

544, 550 (4th Cir. 2006), the United States Court of Appeals for the Fourth Circuit

concluded that “a motion to dismiss based on a forum-selection clause,” such as an

arbitration provision, “should be properly treated under Rule 12(b)(3) as a motion to

dismiss on the basis of improper venue.” In reaching that conclusion, the Fourth Circuit

recognized that “Supreme Court precedent suggests that [Rule] 12(b)(6) is not the

appropriate motion for enforcing a forum-selection clause.” Sucampo, 471 F.3d at 549. It

observed that “because a 12(b)(6) motion may be brought at any time prior to adjudication

on the merits, analyzing forum-selection clauses under Rule 12(b)(6) would present some

of the same timing concerns as in the 12(b)(1) context.” Id. (citations omitted).

       Guided by Scherk and Sucampo, the Court finds it prudent to construe London’s

Motion as a Rule 12(b)(3) motion for improper venue. “[W]hen a challenge to venue is

raised, the plaintiff bears the burden of demonstrating that venue is appropriate.” Stone v.

Wells Fargo Bank, N.A., 361 F.Supp.3d 539, 549 (D.Md. 2019). Where no evidentiary

hearing is held, “the plaintiff need only make a prima facie showing that venue is proper.”

Id. (quoting CareFirst, Inc. v. Taylor, 235 F.Supp.3d 724, 732 (D.Md. 2017)). In assessing

whether there has been a prima facie showing of proper venue, the Court must view the

facts in the light most favorable to the plaintiff. See id. at 732; see also Aggarao v. MOL

Ship Mgmt. Co., 675 F.3d 355, 366 (4th Cir. 2012).




                                             4
        Case 1:19-cv-02795-GLR Document 11 Filed 08/24/20 Page 5 of 14



B.     Analysis

       To compel arbitration under the FAA, the moving party must demonstrate: (1) “the

existence of a dispute between the parties”; (2) “a written agreement that includes

an arbitration provision which purports to cover the dispute”; (3) “the relationship of the

transaction, which is evidenced by the agreement, to interstate or foreign commerce”; and

(4) “the failure, neglect or refusal of the defendant to arbitrate the dispute.” Galloway v.

Santander Consumer USA, Inc., 819 F.3d 79, 84 (4th Cir. 2016) (internal quotation marks

omitted) (quoting Rota-McLarty v. Santander Consumer USA, Inc., 700 F.3d 690, 696 n.6

(4th Cir. 2012)). Here, only the second Galloway prong is in dispute.

       London argues that Felix’s allegations concerning London’s debt collection efforts

on behalf of EnerBank directly relate to, and arise from, Felix’s default on the Note and,

as such, fall squarely within the scope of the arbitration clause, which pertains to “[a]ll

disputes, claims, or controversies arising from or relating to this Note or the relationships

which result from this Note and/or any guaranty of this Note, or the validity of this

arbitration clause or the entire Agreement.” (Note at 3). Conversely, Felix asserts that there

was no meeting of the minds regarding an agreement to arbitrate claims because the clause

is ambiguous, rendering it unenforceable. Felix also argues that even if the arbitration

clause is enforceable, his FDCPA claims fall outside the scope of the clause, because the

claims are unrelated statutory claims. Lastly, Felix argues that, to the extent his FDCPA




                                              5
           Case 1:19-cv-02795-GLR Document 11 Filed 08/24/20 Page 6 of 14



claims are covered by the arbitration clause, enforcing the clause would be unconscionable

because it would lead to “absurd results.” The Court considers each argument in turn. 4

       1.      Ambiguity and Unenforceability of the Arbitration Clause

       Felix argues that the arbitration clause is ambiguous because there was never a

mutual understanding concerning what rights, if any, he reserved to litigate and what rights

he agreed to arbitrate. Specifically, Felix asserts that the first line in the arbitration clause—

“[a]ll disputes, claims, or controversies arising from or relating to this Note or the

relationships which result from this Note and/or any guaranty of this Note, or the validity

of this arbitration clause or the entire Agreement, shall, at the election of either party, be

resolved by binding arbitration”—is inconsistent with the following sentences insofar as

they imply that the parties may litigate their dispute: (1) “The parties . . . choose arbitration

instead of litigation to resolve disputes”; (2) “The parties . . . have a right or opportunity to

litigate disputes through a court, but . . . they prefer . . . arbitration, except as provided

herein”; (3) THE PARTIES VOLUNTARILY AND KNOWINGLY WAIVE ANY

RIGHT       THEY     HAVE      TO     A    JURY      TRIAL      EITHER      PURSUANT          TO

ARBITRATION . . . OR PURSUANT                TO A COURT ACTION                 BY YOU (AS


       4  To the extent Felix challenges London’s right to compel arbitration as a
nonsignatory to the underlying Note, “it is well-settled that a nonsignatory to a contract
requiring arbitration can, in certain instances, enforce the arbitration provision against a
signatory.” Lomax v. Weinstock, Friedman & Friedman, P.A, No. CCB-13-1442, 2014
WL 176779, at *3 (D.Md. Jan. 15, 2014), aff’d sub nom. Lomax v. Weinstock, Friedman
& Friedman, P.A., 583 F.App’x 100 (4th Cir. 2014). Equitable estoppel provides a basis
for London to enforce the arbitration agreement between Felix and EnerBank in cases
when, as here, “a signatory must rely on the terms of the written agreement [containing the
arbitration clause] in asserting [its] claims.” Id. (quoting Griggs v. Evans, 43 A.3d 1081,
1092 (Md.Ct.Spec.App. 2012)).

                                                6
        Case 1:19-cv-02795-GLR Document 11 Filed 08/24/20 Page 7 of 14



PROVIDED HEREIN)”; and (4) “ . . . all disputes . . . will be subject to binding arbitration

in accord with this Note.” (Pl.’s Mem. Law Supp. Opp’n Def. Mot. Dismiss [“Pl.’s Opp’n”]

at 12, ECF No. 9 (quoting Note at 3)). Felix also points to the Note’s forum selection clause

as a source of alleged confusion regarding his legal rights, arguing that its reference to “any

suit, action or other proceeding relating to or arising out of this Note” is inconsistent with

the arbitration clause. (Id. at 13 (quoting Note at 2)). The Court rejects Felix’s illogical

reading of the arbitration clause.

       Under § 2 of the FAA, an arbitration contract is “valid, irrevocable, and enforceable,

save upon such grounds as exist at law or in equity for the revocation of any contract.” 9

U.S.C. § 2 (2018). Thus, like other contract provisions, arbitration agreements “may be

invalidated by ‘generally applicable contract defenses, such as fraud, duress, or

unconscionability.’” Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 68 (2010) (quoting

Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996)). Relatedly, because an

agreement to arbitrate is indistinguishable from any other contractual obligation, “[a] party

cannot be required to submit to arbitration any dispute which he has not agreed so to

submit.” Levin v. Alms and Assoc., Inc., 634 F.3d 260, 266 (4th Cir. 2011) (internal

quotation marks and citations omitted) (quoting Am. Recovery Corp. v. Computerized

Thermal Imaging, 96 F.3d 88, 92 (4th Cir. 1996)).

       To decide whether the parties agreed to arbitrate a certain matter, “courts

generally . . . should apply ordinary state-law principles that govern the formation of

contracts.” First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995). In Maryland,

“[v]agueness of expression, indefiniteness, and uncertainty as to any of the essential terms


                                              7
           Case 1:19-cv-02795-GLR Document 11 Filed 08/24/20 Page 8 of 14



of an agreement, have often been held to prevent the creation of an enforceable contract.”

Timothy Murray, 1 Corbin on Contracts § 4.1 (rev.ed. 2020). “The test for ambiguity is

whether a reasonably prudent person reading the language would find the disputed contract

provision susceptible of more than one meaning.” Auslander v. Helfand, 988 F.Supp. 576,

581 (D.Md. 1997) (citing Dep’t of Econ. & Cmty. Dev. v. Attman/Glazer P.B. Co., 594

A.2d 138, 144 (Md. 1991)).

       Here, although the arbitration clause references “litigation,” “court,” and “jury

trial,” it clearly does so while explaining the signatories’ agreement to forego litigation in

lieu of arbitration. Read as intended, the arbitration agreement clearly informs the

signatories: (1) that all disputes related to, or arising from, the Note must be arbitrated if

one party so requests (2) because the parties are choosing arbitration over litigation, (3)

and the parties are waiving their right to a jury trial (4) even though they recognize that

they otherwise have a right to litigate the dispute. The language in the arbitration clause is

clear, and Felix’s attempt to characterize it as anything but is simply futile. 5 Because

neither the arbitration clause as a whole nor its individual provisions are susceptible of

more than one meaning, the clause is not too vague to be enforced.

       2.      Arbitrability of FDCPA Claims and Unconscionability of Enforcement

       Next, Felix asserts that his FDCPA claim is not arbitrable because “no reasonable

person would have agreed to relinquish their right to assert claims in court based on entirely


       5 The forum selection clause is not limited to lawsuits and, by its very terms,
includes “other proceedings,” which clearly encompasses arbitration proceedings.
Accordingly, the Court is equally unpersuaded by Felix’s claim that the forum selection
clause obfuscates his obligations under the arbitration clause.

                                              8
        Case 1:19-cv-02795-GLR Document 11 Filed 08/24/20 Page 9 of 14



unrelated statutory claims.” (Pl.’s Opp’n at 18). He argues that enforcing the arbitration

clause would be unconscionable and lead to “absurd” results. (Id.). Again, the Court is not

persuaded.

       This Court has previously recognized the arbitrability of FDCPA claims in a

factually similar case. In Lomax v. Weinstock, Friedman & Friedman, P.A, the plaintiff

financed a car that was subsequently repossessed and sold at auction when the plaintiff

failed to make timely payments. No. CCB-13-1442, 2014 WL 176779, at *1 (D.Md. Jan.

15, 2014), aff’d sub nom. Lomax v. Weinstock, Friedman & Friedman, P.A., 583 F.App’x

100 (4th Cir. 2014). The finance company engaged a law firm to pursue a deficiency

judgment against the plaintiff to secure the remaining balance of the car loan. Id. The

plaintiff later filed an FDCPA suit against the law firm, and the firm sought to enforce the

arbitration clause included in plaintiff’s financing contract. Id. This Court rejected

plaintiff’s argument that the law firm, as a non-signatory to the underlying car loan, was

unable to compel arbitration, and that plaintiff’s claims fell outside the scope of the

arbitration clause. Id. at *3–5.

       As to the arbitrability of plaintiff’s FDCPA and related claims, the court reiterated

that “[t]he Fourth Circuit ha[s] consistently held that an arbitration clause encompassing

all disputes ‘arising out of or relating to’ a contract embraces ‘every dispute between the

parties having a significant relationship to the contract regardless of the label attached to a

dispute.’” Id. at *4 (quoting Wachovia Bank, Nat’l Ass’n v. Schmidt, 445 F.3d 762, 767

(4th Cir.2006)). The Lomax court found that the plaintiff’s arbitration clause invoked those

same broad terms, triggering “the significant relationship test.” (Id.) (internal citations and


                                              9
        Case 1:19-cv-02795-GLR Document 11 Filed 08/24/20 Page 10 of 14



quotations omitted). Ultimately, the court concluded that the plaintiff’s claims were

arbitrable because they bore a “significant relationship” to the underlying contract even

though the claims did not “implicate the terms” of the contract. (Id.).

       The facts of this case are almost indistinguishable from Lomax, compelling the same

result. Here, the arbitration clause invokes broad language and pertains to “[a]ll disputes,

claims, or controversies arising from or relating to” Felix’s contract with EnerBank. (Note

at 3). Moreover, although Felix’s FDCPA claims do not necessarily implicate the terms of

the Note, they have a significant relationship to the Note. Specifically, Felix asserts that

London violated the FDCPA by failing to adequately notify him of his total indebtedness,

which stems from Felix’s failure to repay the sums owed to EnerBank under the terms of

the Note. Thus, the Court concludes that Felix’s FDCPA claim is arbitrable because it has

a significant relationship to his underlying Note with EnerBank.

       Finally, Felix argues that even if his FDCPA claims are within the scope of the

arbitration clause, enforcing the clause would be procedurally unconscionable because the

contract is an adhesion contract that “was offered on a take-it-or-leave-it basis” and because

that “the arbitration clause is buried in prolix and fine print, and the key provisions waiving

his right to litigate, with only one exception, are not set off in bold.” 6 (Pl.’s Opp’n at 19–

20). Felix also argues that enforcing the clause would be substantively unconscionable

because it is too broad. The Court disagrees.



       6As to procedural unconscionability, Felix also argues that the arbitration clause is
ambiguous. The Court has already rejected this argument and declines to reconsider it in
the context of procedural unconscionability.

                                              10
       Case 1:19-cv-02795-GLR Document 11 Filed 08/24/20 Page 11 of 14



       “Procedural unconscionability concerns the process of making a contract and

includes such devices as the use of fine print and convoluted or unclear language, as well

as deficiencies in the contract formation process, such as deception or a refusal to bargain

over contract terms.” Rankin v. Brinton Woods of Frankfort, LLC, 211 A.3d 645, 655 (Md.

2019) (internal quotations marks omitted) (quoting Stewart v. Stewart, 76 A.3d 1221, 1232

(Md.Ct.Spec.App. 2013)). Procedural unconscionability implicates contracts of adhesion,

which are offered on a “take-it-or-leave-it” basis with no opportunity for negotiation. Rose

v. New Day Fin., LLC, 816 F.Supp.2d 245, 257 (D.Md. 2011). When evaluating such one-

sided contracts, courts will “look at the contract and its terms with some special care” and

will refuse to enforce terms that are unconscionable, “but [ ] will not simply excise or

ignore terms merely because . . . they may operate to the perceived detriment of the weaker

party.” Walther v. Sovereign Bank, 872 A.2d 735, 746 (2005) (quoting Meyer v. State

Farm Fire & Cas. Co., 582 A.2d 275, 278 (Md. 1990)).

       Substantive unconscionability, on the other hand, refers to contracts that are

“unreasonably or grossly favorable to the more powerful party and includes terms that

attempt to alter in an impermissible manner fundamental duties otherwise imposed by the

law.” Rankin, 211 A.3d at 656 (internal quotation marks and citation omitted). Maryland

courts require both procedural and substantive unconscionability before they will refuse to

enforce an arbitration agreement. Id. at 655.

       Here, the Complaint is completely devoid of any facts supporting Felix’s claim that

the Note was offered on a “take-it-or-leave-it” basis. Indeed, the Complaint does not even

identify the terms of the Note or the circumstances under which Felix accepted the Note.


                                            11
        Case 1:19-cv-02795-GLR Document 11 Filed 08/24/20 Page 12 of 14



As to Felix’s financial obligation to EnerBank, the Complaint merely asserts that “[s]ome

time prior to April 12, 2019, an obligation was allegedly incurred to creditor EnerBank

USA,” (Compl. ¶ 23); that “[t]he EnerBank USA obligation arose out of transactions

incurred primarily for personal, family or household purposes,” (id. ¶ 24); and “the alleged

EnerBank USA obligation is a ‘debt’ as defined by 15 U.S.C.§ 1692a(5),” (id. ¶ 24).

Having failed to provide any useful facts regarding the underlying Note with EnerBank in

his Complaint, Felix cannot assert, for the first time in his Opposition, that the contract was

so one-sided as to render it procedurally unconscionable and therefore unenforceable. See

Zachair, Ltd. v. Driggs, 965 F.Supp. 741, 748 n.4 (D.Md. 1997) aff’d, 141 F.3d 1162 (4th

Cir. 1998) (explaining that a plaintiff is “bound by the allegations contained in its complaint

and cannot, through the use of motion briefs, amend the complaint”).

       The Court is equally unpersuaded by Felix’s assertion that the arbitration clause was

buried in the fine print. The contract between Felix and EnerBank consists of a three-page

document entitled “NOTE & DISCLOSURE STATEMENT (including Arbitration

Clause).” (Note at 1). The arbitration clause is at the bottom of the third page, and it is the

only text enclosed in, and offset by, a black square. (See id. at 3). Furthermore, the word

“arbitration” is capitalized and bolded. (Id.). The final paragraph in the Note states, in

bolded, capitalized font: “BY SIGNING              THE PAYMENT           AUTHORIZATION

FORM . . . THE ABOVE-NAMED BORROWER(S), ACKNOWLEDGE THAT I/WE

HAVE READ AND UNDERSTAND ALL TERMS AND CONDITIONS OF THIS

NOTE & DISCLOSURE STATEMENT, INCLUDING THE ARBITRATION CLAUSE.”

(Id.) (emphasis added). Based on the foregoing, the Court would be hard-pressed to


                                              12
       Case 1:19-cv-02795-GLR Document 11 Filed 08/24/20 Page 13 of 14



conclude that the arbitration clause was “buried” when the clause is incorporated in the

title of the document, offset by a big, black box, and referenced in the acknowledgement

statement. Thus, Felix’s claim that the arbitration clause was hidden or otherwise buried in

the contract is demonstrably false and fails to support a claim for procedural

unconscionability.

       Felix’s has also failed to establish substantive unconscionability. In rejecting Felix’s

contention that the arbitration clause is too broad, this Court concluded that the arbitration

clause only encompasses those claims—i.e., his FDCPA claims—bearing a significant

relationship to the underlying Note. Thus, the arbitration clause is not so impermissibly

broad that is supports a finding of substantive unconscionability.

       In sum, Felix’s FDCPA claim is arbitrable because it bears a significant relationship

to the underlying Note, and Felix has failed to adequately allege both procedural and

substantive unconscionability, which would preclude enforcement of the arbitration

agreement.

       Having determined that Felix’s FDCPA claims are subject to arbitration and that the

arbitration clause is not unenforceable due to ambiguity or unconscionability, the Court

must determine if a stay or dismissal is appropriate. In Choice International Hotels, Inc. v.

BSR Tropicana Resort, Inc., the Fourth Circuit held, “[n]otwithstanding the terms of § 3

[of the FAA] . . . dismissal is a proper remedy when all of the issues presented in a lawsuit

are arbitrable.” 252 F.3d 707, 709–10 (4th Cir. 2001). This Court has uniformly dismissed

cases where all of the claims are arbitrable. See, e.g., Bey v. Midland Credit Mgmt., Inc.,

No. GJH-15-1329, 2016 WL 1226648, at *5 (D.Md. Mar. 23, 2016) (granting defendant’s


                                             13
        Case 1:19-cv-02795-GLR Document 11 Filed 08/24/20 Page 14 of 14



motion to dismiss when it moved to stay or, in the alternative, dismiss, holding that

“because all of the Plaintiff’s claims . . . are subject to arbitration, dismissal of this action

is appropriate”). Here, all of Felix’s claims are arbitrable. Accordingly, the Court will

dismiss rather than stay this case pending resolution of arbitration.

                                   III.    CONCLUSION

       For the foregoing reasons, the Court will grant London’s Motion to Dismiss, or, in

the Alternative, Motion to Stay the Action and Compel Arbitration (ECF No. 5), construed

as a Rule 12(b)(3) motion for improper venue. A separate Order follows.

Entered this 24 th day of August, 2020.


                                                        /s/              .
                                            George L. Russell, III
                                            United States District Judge




                                               14
